Citation Nr: 0603469	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a disability of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey-Leikauf, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1956 to 
April 1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 rating decision 
in which the RO denied service connection for a left foot and 
leg disorder.  The veteran filed a notice of disagreement 
(NOD) in December 1998, and the RO issued a statement of the 
case (SOC) in February 1999. The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 1999.

In May 1999, the veteran testified during a hearing before RO 
personnel: a transcript of that hearing is associated with 
the claims file.  In June 1999, the RO issued a supplemental 
SOC (SSOC) reflecting the continued denial of the claims 
following a de novo review of the entire evidence of record.

In an August 2000 decision, the Board recharacterized the 
issue on appeal, and denied the veteran's claim for service 
connection for a disability of the left lower extremity on 
the basis that it was not well grounded.

The Board notes that at the time of its August 2000 decision, 
The American Legion was the veteran's duly authorized 
representative.  In January 2001, the veteran signed an 
agreement with AnnMarie D. Mulcahey-Leikuf, a private 
attorney, to represent him.  The Board recognizes this change 
in representation.

In March 2001, the Office of General Counsel for VA, on 
behalf of the Secretary, filed an unopposed motion for remand 
and to  stay of proceedings.  The request was to vacate the 
August 2000 decision by the Board that denied service 
connection for a disability of the left lower extremity, and 
to remand the matter for review of the appellant's claim in 
conjunction with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  The 
Court granted this motion in a March 2001 order, and returned 
the case  to the Board for compliance with the directives 
stipulated in the motion.

In August 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
November 2002, the Board notified the appellant and his 
representative of the additional development.

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in October 2003, the 
Board remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim.  
Thereafter, the RO continued its denial of service connection 
for a disability of the left lower extremity (as reflected in 
an October 2005 SSOC), and returned the matter to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a disability 
of the left lower extremity has been accomplished.

2.  The veteran's current disability of the left lower 
extremity-club foot deformity with pes cavus-has been 
medically characterized as residuals of poliomyelitis and 
there is the undisputed medical evidence of record, to have 
pre-existed service.

3.  Competent and persuasive medical opinions establish that 
the veteran's current disability is not the result of in-
service aggravation of his pre-existing disability.  




CONCLUSION OF LAW

The criteria for service connection for a disability of the 
left lower extremity are not met.  38 U.S.C.A. §§ 1131, 1137, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the February 1999 SOC, the RO's letters of November 
2002, January 2004, March 2005 and June 2005, and the June 
1999 and October 2005 SSOCs, the RO notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded ample opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.

The Board also finds that the notice letters of March and 
June 2005 satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The veteran was also 
requested to identify and provide the necessary releases for 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  In addition, the letters invited the 
veteran to submit any additional evidence in his possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As explained 
above, all four content of notice requirements have been met 
in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided after 
the October 1998 rating decision on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, more than two years after the October 
1998 rating decision.  The Board finds that the lack of full, 
pre- adjudication notice in this case does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the February 1999 SOC and June 1999 and 
October 2005 SSOCs notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to his claim.  In its March 
and June 2005 letters, the RO notified the veteran of the 
VCAA and VA's duties to notify and assist, identified the 
evidence that had been considered in connection with the 
veteran's claim and requested additional information 
regarding identified medical evidence.  In its October 2003 
remand, the Board requested that the veteran be contacted to 
identify and provide a release and consent to obtain medical 
records from Drs. Iorio, Anzalone, York and Menkin and that 
the veteran undergo a VA examination.  In January 2004, March 
2005 and June 2005 letters, the RO requested the additional 
information and evidence in regards to the Board's remand and 
the veteran was again provided an opportunity to submit 
additional evidence.  The veteran was afforded a VA 
examination in September 2005; a report of which is of 
record.  Thereafter, the RO readjudicated the claim and 
veteran was issued an October 2005 SSOC that identified the 
evidence that had been considered with respect to his claim.  
After the SOC, Board remand, RO notice letters, additional 
development and SSOC, the veteran was afforded an opportunity 
to respond.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
The National Personnel Records Center (NPRC) has been unable 
to furnish the veterans service medical records, nor 
reconstruct them, as the records are presumed to have been 
destroyed in a fire at the facility in 1973.   Post-service 
VA medical records and private medical records have been 
obtained.  Significantly, neither the veteran nor his 
attorney has identified, and the record does not otherwise 
indicate, additional, existing evidence pertinent to the 
claim for service connection for a disability of the left 
lower extremity that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

The veteran's service medical records are unavailable.  In a 
September 1997 response from the National Personnel Records 
Center (NPRC), it was indicated that the veteran's service 
medical records were destroyed by fire at that facility in 
July 1973. A subsequent attempt to obtain any of the 
veteran's service medical records was equally unsuccessful; 
an April 1998 response from the NPRC indicated that the 
veteran's enlistment and discharge physical examinations 
could not be reconstructed.

A July 1977 statement from Edward Borow, M.D., noted that the 
veteran had polio as a child and had been unable to work 
since September 1974.

On VA examination in September 1997, the veteran reported a 
history of polio at the age of fourteen, from which he had 
residual disability in his left leg. He was drafter into the 
Army in 1955 and went through regular basic training before 
he was discharged due to his left foot disability.  He 
reported intermittent pain and weakness in the left foot 
since service.  On examination, the veteran walked in without 
any obvious limp and was not wearing any prosthetic devices.  
The muscle mass was decreased in the entire left lower 
extremity when compared with the right side. The examiner 
noted the veteran's left clubfoot deformity with pes cavus. 
There was pain on palpation of the ball of the left foot.  
Muscle strength was equal in both lower extremities.  The 
diagnostic impression was residuals of poliomyelitis suffered 
as a fourteen year old.

A May 1998 letter from Norman M. Heyman, M.D., noted that the 
veteran had a mild amount of varus and his left foot was 
smaller than the right. There was no calf muscle, per se, on 
the left, and the veteran could not walk on his toes; he 
could barely walk on his heels. The reflex was absent on the 
left but sensation was adequate. The left leg was 1/2 inch to 
3/4 inch shorter than the right leg. Dr. Heyman commented 
that the veteran would have been disqualified from military 
service based on his disability in the left foot from 
childhood polio.

In an August 1998 letter, Ronald Francesco, DPM, noted that 
he had treated the veteran for debridement of an ulcer of the 
left foot in January 1998. He noted the veteran's past 
medical history as including polio of the left lower 
extremity, ulcer on his left foot, left leg length and calf 
discrepancy, and pain in the left foot, all since age 
fourteen.  Dr. Francesco assessed chronic ulcer under the 
left foot, secondary to equinovarus deformity within the 
foot, which he felt is consistent with a history of polio.

The veteran has submitted color Polaroid photographs of his 
feet that illustrate the presence of a deformity of the left 
lower extremity.

During the May 1999 RO hearing, the veteran testified that he 
was called for a draft physical (during which time he was 
wearing a special orthopedic shoe) and was told by the 
examining physicians that he had a clubbed left foot.  
Despite noting this condition, the veteran reported that he 
was drafted and sent to basic training. The veteran indicated 
that he had difficulty completing many of the marches in 
basic training and was removed from field duty.  He 
reportedly wore boots that had been altered to compensate for 
his left foot, and he testified that following basic 
training, at his first duty station, the veteran was told 
that he could not remain in service.  The veteran asserted 
that he sprained his left ankle during service and that 
residuals of that injury have lasted to the present date.

The report of a September 2005 VA examination reflects that 
the veteran provided a history of developing polio at the age 
of 14 and that his left leg remained weak and with some pain 
into the present time.  He stated that in basic training his 
left hip, ankle and low back hurt with use and the ankle and 
foot hurt even more with cold exposure.  The veteran 
attributed his current low back, hip and ankle pain to the 
polio pain.  He stated that he did not remember spraining his 
left ankle while in the service, but he noticed that it 
ached.  On examination, the veteran was noted to walk slowly 
with a small limp and did not use an assisted device.  X-rays 
of both ankles were normal, with some degenerative joint 
disease seen in the right foot.  The diagnosis was polio as a 
child with persistent low back, left hip and left ankle pain 
from this.  The examiner noted that the veteran had no 
significant injuries to his low back, left hip or left ankle 
in service.  The examiner also noted that his pain of these 
areas while in the service was a residual from his polio pain 
made worse with the heavy use and cold exposure.  The 
examiner concluded that none of the veteran's  current pain 
or degenerative joint disease in these joints is due to the 
time in service. 

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As noted above, the veteran's service records are presumed to 
have been destroyed in the 1973 fire at the NPRC.  As no 
report of entrance examination is available-and thus, no 
documented notation as to any left lower extremity at service 
entry-the Board finds that the presumption of soundness is 
for application.  See 38 U.S.C.A. § 1111.

However, the medical evidence of record documents the 
veteran's history of polio since age fourteen.  In this 
regard, the Board notes that in his May 1998 letter, Dr. 
Heyman pointed out that the veteran's childhood polio was a 
known fact, and opined that, given the veteran's deformity 
(primarily, left length discrepancy, and claw, hammertoes, 
and varus of the left foot), and amount of affectation, the 
veteran would have been disqualified for military service.  
The veteran does not dispute this fact, nor is there anything 
in the record that contradicts this history.  

Accordingly, the Board concludes that there is clear and 
unmistakable evidence demonstrating that the veteran had a 
disability of the left lower extremity prior to service.  The 
question remains, however, as to whether there is a medical 
relationship between the veteran's current left lower 
extremity--clubfoot deformity and pes cavus, also 
characterized as residuals of poliomyelitis since age 
fourteen -is medically related to service.  As noted above, 
rebuttal of the presumption of soundness also requires that 
VA establish, also by clear and unmistakable evidence, that 
veteran's disability was not aggravated in service.  See 
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.

In this case, the veteran contends that his service medical 
records support his claim that he sprained his left ankle in 
service and that his disability of the left lower extremity 
increased in severity during, or as a result of, service.  
The Board is cognizant that the veteran's service medical 
records are not available for review and are presumed lost or 
destroyed.  Given these circumstances, the Board has 
carefully considered the veteran's statements as to in-
service injury.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

However, even if the Board were to accept, as credible, the 
veteran's assertions that he had sprained his left ankle in 
service, the presumption of soundness is rebutted, and the 
claim must be denied, in light of the probative medical 
opinions of record that establish that there is no 
relationship between the veteran's current disability and any 
incident of service. 

The September 1997 VA examiner opined that the disability 
affecting the veteran's left lower extremity was the result 
of the veteran having had polio at the age of fourteen.  

Furthermore, in the report of the most recent September 2005 
VA examination-obtained specifically for the purpose of 
resolving the nexus question-the examiner offered that the 
veteran had no significant injuries to his low back, left hip 
or left ankle in service.  The examiner commented that the 
veteran's pain of these areas while in the service was a 
residual from his polio pain, made worse with the heavy use 
and cold exposure.  At best, these comments indicate an 
increase in pain during service; however, such is more 
commensurate with a "temporary flare-up" of his pre-
existing disability, not a worsening of the underlying 
disability.  See Hunt, 1 Vet. App. at 297.  Indeed, the 
examiner explicitly stated that none of the veteran's current 
pain or degenerative joint disease in these joints was a 
result of service.  

The Board observes that, in his May 1998 letter, Dr. Heyman 
pointed out that the veteran's childhood polio was a known 
fact, and opined that, given the veteran's deformity 
(primarily, left length discrepancy, and claw, hammertoes, 
and varus of the left foot), and amount of affectation, the 
veteran should have been disqualified for military service.  
However, this medical opinion does not negate that fact that, 
notwithstanding the veteran's pre-existing disability, the 
veteran was, in fact, admitted into service.  Significantly, 
moreover, Dr. Heyman's opinion does not establish a nexus 
between any current disability of the veteran's left lower 
extremity and disease or injury in service; indeed, his 
characterization of the disability as residuals of 
poliomyelitis.  As such, Dr. Heyman's opinion does not 
constitute a medical nexus opinion to support the claim.

Hence, the only medical opinions specifically addressing the 
question of in-service aggravation weigh against the claim, 
and neither the appellant nor his representative has 
presented or alluded to the existence of any contrary medical 
opinion-i.e., a medical opinion actually supporting the 
veteran's theory that in-service aggravation resulted in his 
current disability-despite being given numerous 
opportunities to do so.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Absent such evidence, and in light of the medical 
opinion evidence that is of record, the presumption 
aggravation is not invoked.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a). 

In addition to the medical record, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
The Board does not doubt the sincerity of the veteran's 
beliefs that his current disability of the left lower 
extremity is medically related to his military service.  
However, the veteran cannot establish his claim on the basis 
of his assertions, alone.  As indicated above, the claim on 
appeal turns on medical matters, and, as a layperson without 
appropriate medical training and expertise, the veteran 
simply is  not competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  For these reasons, 
the veteran's own assertions as to the etiology of his 
condition have no probative value.  

Under these circumstances, the Board concludes that the claim 
for service connection for a disability of the left lower 
extremity must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a disability of the left lower 
extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


